Citation Nr: 1753885	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  08-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as due to service-connected disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as due to service-connected disability.  

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

5.  Entitlement to an initial increased rating in excess of 20 percent for service-connected diabetes mellitus.  

6.  Entitlement to an effective date earlier than November 8, 2011, for the grant of service connection for atherosclerotic cardiovascular disease (CAD) associated with herbicide exposure.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	R. Little, Agent


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006 (diabetes mellitus, skin disorder, and hypertension), May 2012 (CAD), and August 2012 (TDIU) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

With the exception of the issue of entitlement to a TDIU, these matters were previously remanded by the Board in May 2014.  

The Board observes that the matters on appeal initially included entitlement to service connection for a heart condition and for PTSD, also claimed as depression.  As the Board noted in its May 2014 remand order, during the course of the appeal, the RO granted service connection for CAD and for PTSD with major depression with psychotic features and panic disorder with agoraphobia, which constitutes full grants of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 36 (1993).  

As reflected in a May 2012 rating decision and corresponding notification letter, the RO found that the record suggested that the Veteran might be entitled to a TDIU, and it sent an application to the Veteran for him to file a TDIU claim.  The Veteran did not submit an application for a TDIU, and consequently, the RO denied entitlement to a TDIU in an August 2012 rating decision.  The Veteran's representative submitted a notice of disagreement in July 2013, and based on an October 2014 brief from the Veteran's representative, it appears that the Veteran asserts that he unable to work, at least in part, due to his service-connected diabetes mellitus.  As the Veteran's request for a TDIU appears to be partially based on his service-connected diabetes mellitus, and was raised during the pendency of his claim for an increased rating for diabetes mellitus, his TDIU claim is part and parcel of his claim for an increased rating and is therefore included among the claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issues of entitlement to service connection for hypertension and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A January 7, 2004 rating decision denied the Veteran's claim of entitlement to service connection for hypertension on the ground that there was no evidence showing that his hypertension was etiologically related to service.  Although the Veteran initiated an appeal of the January 7, 2004 rating decision, he did not perfect an appeal by filing a timely substantive appeal.  

2.  The additional evidence associated with the claims file following the January 7, 2004 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.  

3.  A January 7, 2004 rating decision denied the Veteran's claim of entitlement to service connection for a skin disorder on the ground that there was no evidence showing that a vesicular rash, which was noted in December 1997 medical records, was etiologically related to service.  Although the Veteran initiated an appeal of the January 7, 2004 rating decision, he did not perfect an appeal by filing a timely substantive appeal.  

4.  The additional evidence associated with the claims file following the January 7, 2004 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a skin disorder.  

5.  The preponderance of the evidence of record is against a finding that the Veteran has a current skin disorder.  

6.  For the entire period on appeal, the Veteran's diabetes mellitus has required, at most, an oral hypoglycemic agent and a restricted diet.  It has not required insulin or regulation of activities.  

7.  In a May 2012 rating decision, the RO granted entitlement to service connection for CAD, effective November 8, 2011, the date of a cardiac catheterization report showing a diagnosis of CAD.  

8.  There is no medical evidence of record indicating a diagnosis of ischemic heart disease, to include CAD, prior to November 8, 2011.  


CONCLUSIONS OF LAW

1.  The January 7, 2004 rating decision, which denied the Veteran's claim for service connection for a hypertension, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).  

2.  The additional evidence received since the January 7, 2004 rating decision is new and material, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  The January 7, 2004 rating decision, which denied the Veteran's claim for service connection for a skin disorder, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).  

4.  The additional evidence received since the January 7, 2004 rating decision is new and material, and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

5.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

6.  For the entire period on appeal, the criteria for an initial increased rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

7.  The criteria for an effective date earlier than November 8, 2011, for the award of service connection for CAD have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.400, 3.816 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) and Stegall Compliance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in July 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In an October 2014 brief, the Veteran's attorney maintained that VA's duty to assist included affording the Veteran a VA skin examination.  A VA skin examination was subsequently conducted in May 2017.  Neither the Veteran nor his representative has raised any other issues with the duties to notify or to assist with respect to the instant claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Additionally, consistent with the Board's May 2014 remand, the AOJ obtained outstanding and available VA treatment records.  In May 2016, the AOJ sent a letter to the Veteran asking that he identify any outstanding medical treatment records from non-VA providers.  The Veteran did not submit authorization forms allowing VA to obtain any identified treatment records, and a June 2017 report of general information reflects that the Veteran indicated that VA had all available treatment records.   Therefore, the Board finds that there has been substantial compliance with its May 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand).  

II.  Claims to Reopen

	Legal Criteria

In general, a claim that has been denied by the RO in a final, unappealed decision may not thereafter be reopened or allowed.  See 38 U.S.C. § 7105(c).  An exception to this rule is set forth in 38 U.S.C. § 5108, which pertains to reopening disallowed claims.  

To reopen a claim that has been denied by a final decision, a claimant must present new and material evidence in support of the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New evidence" means existing evidence that was not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

There is generally a low threshold for determining that a claimant has presented new and material evidence.  See id.; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, the phrase "raise a reasonable possibility of substantiating the claim" is to be viewed as "enabling rather than precluding reopening."  See Shade, 24 Vet. App. at 121.  

For purposes of reopening a claim, the credibility of newly presented evidence is generally presumed, unless the evidence is inherently incredible or beyond the competence of the witness presenting the evidence.  See, e.g., Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  

	Factual Background and Analysis:  Hypertension

Historically, the RO issued a decision on January 7, 2004, in which it denied entitlement to service connection for hypertension.  According to the rating decision, there was no evidence showing that hypertension, which was noted in December 1997 medical records, was etiologically related to service.  

At the time of the January 7, 2004 rating decision, the evidence, in pertinent part, consisted of the Veteran's service treatment records, treatment records from the West Los Angeles VAMC dated between 2000 and 2001, treatment records from the Fresno VAMC dated between 1968 and 1970, December 1997 private treatment records from Drs. N. S. and S. R., and lay statements.  The December 1997 private treatment records show treatment for hypertension.  The Veteran initiated an appeal of the January 2004 rating decision by filing a notice of disagreement (NOD), and a statement of the case (SOC) was issued in September 2004.  However, the appeal was never perfected by filing a timely substantive appeal.  As such, the decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Veteran filed the instant claim to reopen the issue of entitlement to service connection for hypertension in October 2005.  Evidence added to the claims file since the January 2004 rating decision, in pertinent part, includes VA treatment records from the Fresno, West Los Angeles, and Indianapolis VAMCs; records from the Social Security Administration (SSA); and statements from the Veteran's representative.  

The Board concludes that the additional evidence received since the January 2004 rating decision is new and material because it raises a reasonable possibility of substantiating his claim when considered in conjunction with the evidence that was previously of record.  Specifically, in an October 2014 brief, the Veteran's representative maintained that the Veteran's hypertension might have been caused by his exposure to herbicides while serving in the Republic of Vietnam.  In support of this contention, the Veteran's representative cited to an article from the American Journal of Industrial Medicine regarding hypertension in Veterans who sprayed herbicides in Vietnam.  In the alternative, the Veteran's representative asserted that the Veteran's hypertension was proximately due to, or aggravated by, his service-connected disabilities, to include PTSD and/or diabetes mellitus.  In support of this contention, the Veteran's representative cited to a medical article from World Psychiatry that discusses a relationship between PTSD and conditions such as hypertension.  The Veteran's representative also cited to an article from informahealthcare.com discussing increased incidences of hypertension in individuals with diabetes mellitus.  As the newly-obtained evidence indicates a possible relationship between the Veteran's hypertension and his active military service or his service-connected disabilities, the Board concludes that the additional evidence is new and material because it was not of record at the time of VA's final rating decision in January 2004, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 121.  

Although personnel records were added to the claims file since the issuance of the January 2004 rating decision, the Board concludes that they do not warrant reconsideration pursuant to 38 C.F.R. § 3.156(c), as they are duplicative of records that had previously been associated with the claims file when VA first decided the Veteran's claim, or they otherwise have no bearing on the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for hypertension pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.  

	Factual Background and Analysis:  Skin Disorder

Historically, the RO issued a decision on January 7, 2004, in which it denied entitlement to service connection for a skin rash (also claimed as "jungle rot").  According to the rating decision, there was no evidence showing that a vesicular rash, which was noted in December 1997 medical records, was etiologically related to service.  

At the time of the January 2004 rating decision, the evidence, in pertinent part, consisted of service treatment records, treatment records from the West Los Angeles VAMC dated between 2000 and 2001, treatment records from the Fresno VAMC dated between 1968 and 1970, December 1997 private treatment records from Drs. N. S. and S. R., and lay statements.  The December 1997 private treatment records showed treatment for a vesicular rash with plan to rule out herpes versus shingles versus multiple bug bites versus allergic reaction from a cable thrown over the shoulder.  The Veteran initiated an appeal of the January 2004 rating decision by filing a NOD, and a SOC was issued in September 2004.  However, the appeal was never perfected by filing a VA Form 9.  As such, the decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a skin disorder in October 2005.  Evidence added to the claims file since the January 2004 rating decision, in pertinent part, includes VA treatment records from the Fresno, West Los Angeles, and Indianapolis VAMCs; records from SSA; a May 2017 VA skin examination; and statements from the Veteran's representative.  

The Board concludes that the additional evidence received since the January 2004 rating decision is new and material because it raises a reasonable possibility of substantiating his claim when considered in conjunction with the evidence that was previously of record.  Specifically, in an October 2014 brief, the Veteran's representative noted the Veteran's history of vesicular rash and referenced a VA podiatrist's report, which indicated that "jungle rot" infections of the skin are the most common foot diseases suffered by veterans who served in Vietnam.  As the newly-obtained evidence indicates a possible relationship between the Veteran's claimed skin disorder and his active military service, the Board concludes that the additional evidence is new and material because it was not of record at the time of VA's final rating decision in January 2004, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 121.  

Although personnel records were added to the claims file since the issuance of the January 2004 rating decision, the Board concludes that they do not warrant reconsideration pursuant to 38 C.F.R. § 3.156(c), as they are duplicative of records that had previously been associated with the claims file when VA first decided the Veteran's claim, or they otherwise have no bearing on the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a skin disorder pursuant to 38 C.F.R. § 3.156(a).  


III.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including chloracne or other acneform disease consistent with chloracne, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  With respect to chloracne or other acneform disease consistent with chloracne, the disease must have manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service for presumptive service connection based on exposure to herbicide agents to apply.  38 C.F.R. § 3.307(a)(6)(ii).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for a skin disorder, to include "jungle rot" from his service in the Republic of Vietnam.  

The Veteran's service treatment records reveal treatment for facial acne in December 1965 and June 1966, irritation to the skin following swimming every day in salt water in June 1966, treatment for a penile lesion and scrotal rash in September 1967, and multiple treatments for urethral discharge/venereal disease, including gonorrhea.  At his April 1969 separation examination, the Veteran's skin was clinically evaluated as normal.  

Following service, a December 1997 treatment record from Dr. S. R. indicates that the Veteran's left shoulder showed an area of 12 x 7 cm. of erythematous, brawny, undurated skin, with 1-4 mm. vesicles that were mildly tender to palpation.  On the right side, there was one small area of induration, with no vesicles, that measured approximately 3 x 3 cm.  The assessment was vesicular rash, rule out cellulitis versus herpes versus shingles versus multiple bug bites versus allergic reaction from a cable thrown over the shoulder.  It was noted that the Veteran stated that he was exposed to poison oak on a recurrent basis, as it was near his home.  There are no other treatment records showing treatment for, or complaints relating to, a possible skin disorder.  

The Veteran was afforded a VA skin examination in May 2017.  The Veteran reported that he had a four-month history of a rash on his lower back and penis.  The examiner wrote that although the Veteran reported such a rash, there was no evidence of any skin condition at the time of the examination.  The examination was normal.  The Veteran reported that he had used topical corticosteroids and polysporin for less than six weeks over the twelve months preceding the examination.  The examiner opined that it was less likely than not that the claimed condition was incurred in, or caused by, the Veteran's active service.  The examiner acknowledged the Veteran's service treatment records showing treatment for acne, urethral discharge/gonorrhea, and a penile lesion, but maintained that the Veteran had no current skin condition.  

As noted above, to establish service connection for a claimed disorder on either a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Existence of a current disability must be shown by competent medical evidence.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).

With respect to the required Shedden element of a current disability, the weight of the evidence of record is against a finding that a diagnosed skin disorder currently exists or has existed at any time during the course of the appeal.  

Crucially, the May 2017 examiner found no basis for rendering a skin disorder diagnosis.  The examiner considered the Veteran's report that he currently had a rash that had persisted over the four months preceding the examination and that he had used some topical medications for six weeks or less.  However, the Veteran had a normal skin examination with no evidence of a skin condition affecting any area of the Veteran's body.  The examination report reflects that the examiner performed a thorough examination of the Veteran and considered the Veteran's contentions.  The examiner also utilized his medical expertise in finding no evidence of a skin disorder.  As such, the Board finds the May 2017 examiner's opinion to be fully-informed and reliable.  See Nieves-Rodriguez, 22 Vet. App. 295, 301-04 (2008).  

Moreover, there is no objective evidence of record that tends to suggest that the Veteran has had a skin disorder at any time during the course of the appeal.  On the contrary, the Veteran's medical records are devoid of any indication of a skin disorder.  As noted above, they contain no indication of any treatment for, or complaints related to, skin-related issues.  As such, the weight of the evidence of evidence is against a finding that the Veteran has a current disability.  

The Board has considered the Veteran's contention, as reflected in the October 2014 brief from his representative, that he acquired "jungle rot" while serving in Vietnam.  The Board also acknowledges that the Veteran is competent to offer statements regarding observable symptomatology.  See Layno, 6 Vet. App. at 469-70.  However, while rashes are generally considered observable symptomatology, the Board affords greater weight to the VA May 2017 VA examination report.  Significantly, the examination was conducted at the time of a purported rash, and the report indicates that there was no objective evidence of a skin disorder, to include a rash on the lower back and penis.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  As such, the Veteran's contention that he has a current skin disorder is significantly outweighed by the May 2017 examiner's opinion, and there is no objective medical evidence of record that otherwise tends to suggest that he has had a skin disorder at any time during the appeal period.  

Moreover, even assuming without deciding that the Veteran's reported history of having a rash on his lower back and genitals constitutes he had a current disability during the pendency of the appeal, there is no indication in the record that such was related to his military service.  In fact, the Veteran indicated that he only had the rash for four months.  Thus, there is no indication of a relationship to his service.  Accordingly, service connection is not warranted for the Veteran's claimed skin disorder.  

In summary, the competent medical evidence of record weighs against a finding that the Veteran has had a diagnosed skin disorder at any time during the course of the appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

IV.  Entitlement to an Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent disability rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id.  To satisfy the criteria for the next highest disability rating of 40 percent, diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  Id.  A 60 percent disability rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

The term "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  See id. (defining the term within the criteria for a 100 percent rating); see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Establishing the "regulation of activities" criterion requires competent medical evidence showing that restriction of occupational and recreational activities is necessary to control a claimant's diabetes.  See Camacho, 21 Vet. App. at 363-64.  

The rating criteria for diabetes mellitus are successive, meaning that the evaluation for each higher disability rating includes the criteria of each lower disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Thus, if a component is not met at any one level, the claimant can only be assigned a disability rating based on the level that does not require the missing component.  Id.  

Compensable complications of diabetes are to be evaluated separately uncles they are a part of the criteria used to support a 100 percent disability rating for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Noncompensable complications of diabetes mellitus are considered a part of the diabetic process under Diagnostic Code 7913.  Id.  

	Factual Background and Analysis

The Veteran is seeking an initial disability rating in excess of 20 percent for his diabetes mellitus disability.  

A February 2006 letter from Dr. J. Knotz indicates that the Veteran had recently been diagnosed with diabetes mellitus.  

The Veteran was afforded a VA diabetes examination in August 2006.  The Veteran stated that his family doctor had diagnosed him with diabetes approximately one year before, and he had been placed on metformin.  His fasting blood sugars were in the range of 157 to 167.  He denied a history of having been told that he had any problems with his kidneys.  He noted some swelling of his lower extremities, for which he had been prescribed Lasix, a hypertension medication.  He also reported that he had recently been told that there were "small areas of bleeding" in his eyes that might be related to hypertension or diabetes.  He urinated approximately three times during the night and once every two to three hours during the day.  He denied any urinary incontinence, or any numbness in his feet. 

On examination, the Veteran's skin was negative for any skin disease or abnormality related to diabetes, to include atrophic skin, gangrene, or ulcers.  The Veteran's eyes were negative for bleeding or cataracts.  His abdomen was soft and non-distended with bowel sounds present.  There was no detectable hepatosplenomegaly or ascites, nor was there any edema, cyanosis, or clubbing.  The Veteran's pulses were normal.  Reflexes were 1+ at the bilateral Achilles, with the left being slightly diminished in comparison with the right, but the Veteran's reflexes were otherwise normal and symmetric bilaterally.  The Veteran's motor strength was normal.  The examiner gave a diagnosis of diabetes mellitus, type II, and there were no functional limitations related to his condition.  

The Veteran was also afforded a VA eye examination to determine whether he had any eye-related complications resulting from his diabetes.  The Veteran reported blurry vision, halos, and occasional floaters.  Based on an ophthalmic examination, the only diagnosis rendered was refractive error.  There was no notation indicating diabetic retinopathy or any other diabetes-related complication affecting either eye.  

A November 2009 VA emergency department note indicates that the Veteran was brought in by ambulance due to chest pain, dizziness, and shortness of breath.  He was noted to have blood sugar of 74 in the field and was given oral glucose en route to the hospital.  All other vital signs registered as normal.  The Veteran informed his treating provider that he controlled his diabetes solely with diet, and he refused further work-up in the emergency department.  

The Veteran was afforded another VA diabetes examination in October 2011.  The Veteran reported being hospitalized for diabetic ketoacidosis in or around November 2010 and stated that he required hospitalization one to two times per year for his diabetes, but no doctor visits.  He reported experiencing hypoglycemia but indicated that he required ho hospitalizations or doctor visits related to hypoglycemia.  He experienced anal pruritus and reported back and kidney pain.  He reported that he had been prescribed a restricted diet of 1800 calories and maintained that he had not been prescribed oral medication and insulin.  He denied any eye or skin problems.  He described some leg pain/cramping after walking 100 yards and indicated that this pain occurred primarily in the morning.  He reported some constipation but did not report fecal leakage.  He stated that he experienced tingling and numbness in the shoulders, hands, and arms, and loss of sensation on the right side of the body.  He did not report experiencing neuralgia.  He described no effect on the kidneys, and he reported urinary incontinence with no pad needed.  He stated that cramps from his diabetes limited his activities.  

A comprehensive metabolic panel was considered within normal limits.  The Veteran's eyes were within normal limits bilaterally based on funduscopic examination.  There were no signs of skin disease present.  The abdomen revealed no evidence of tenderness.  Bowel sounds were normal, and there was no evidence of bruits or ascites.  The extremities did not reveal persistent coldness, changes in color, ischemic limb pain at rest, gangrene, deep ischemic ulcer, atrophic skin changes, edema, dermatitis, cellulitis, or an AV fisula.  Rectal examination findings were normal.  Examinations of the Veteran's penis, scrotum, and testicles were normal.  Peripheral pulses and neurological examination of the upper and lower extremities was normal, and sensory examination to pinprick, pain, touch, position, vibration, and temperature was intact bilaterally.  Based on autonomic nervous system examination, there was no urinary incontinence or bowel incontinence.  According to the examiner, there was no change to the Veteran's diagnosis of diabetes mellitus, and there were no findings of secondary complications related to the eyes, heart, skin, peripheral arteries, peripheral edema, the renal system, the gastrointestinal system, or the neurological system.  The examiner specifically noted that neither the Veteran's reported anal pruritus or urinary continence was related to his diabetes.  According to the examiner, the Veteran did not have any non-diabetic condition that was aggravated by his diabetes.  Subjective factors associated with his condition were general weakness.  The Veteran's diabetes had no effect on the Veteran's usual occupation, as he would be able to maintain sedentary or physical employment on account of his diabetes.  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's diabetes disability at any time during the course of the instant appeal.  Specifically, the record contains no indication that the Veteran's diabetes mellitus has required insulin, restricted diet, and regulation of activities so as to warrant a 40 percent rating or higher at any time during the appeal period.  

As set forth above, to satisfy the criteria for a 40 percent disability rating for diabetes mellitus, there must be evidence demonstrating that the disorder requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  In light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See Camacho, 21 Vet. App. at 366.  
Moreover, establishing "regulation of activities" requires competent medical evidence showing that avoidance of strenuous occupational and recreational activities is necessary to control the claimant's diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho, 21 Vet. App. at 363-64.  Here, the August 2006 VA examination report only indicates use of an oral hypoglycemic agent.  The October 2011 VA examination report provides that the Veteran had been prescribed a restricted diet and that he had not been prescribed oral medication or insulin.  Neither the VA examination reports nor the Veteran's medical records contain any indication that his diabetes has required insulin.  The Veteran's examination reports and medical records also contain no indication of regulation of activities as part of the medical management of his diabetes, as there is no evidence that tends to suggest that the Veteran has been restricted from performing strenuous occupational and recreational activities to control his diabetes.  

The Board has considered the Veteran's assertion that he is entitled to a rating in excess of 20 percent for his diabetes disability.  However, the Veteran's contention is outweighed by the medical evidence of record.  See Caluza, 7 Vet. App. at 511.  As a lay witness, the Veteran is competent to describe observable symptoms of his diabetes and his medical history.  However, determining whether insulin or regulation of activity is required to control diabetes mellitus is beyond the scope of lay observation and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Camacho, 21 Vet. App. at 363-4.  As set forth above, there is no competent evidence of record to support a finding that insulin or restriction of occupational and recreational activities has been medically necessary to control the Veteran's diabetes mellitus at any time during the pendency of the appeal.  As such, the objective medical evidence does not support a rating higher than 20 percent for the Veteran's diabetes disability.  

In conclusion, when applying the rating criteria, the evidence of record does not support a rating higher than 20 percent for the Veteran's diabetes disability, as the weight of the evidence is against a finding that his diabetes mellitus has required insulin, regulation of activities, and restricted diet at any time during the pendency of the appeal.  Therefore, the Veteran's claim must be denied.  

	Other Considerations


Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his diabetes disability.  As indicated above, the Veteran's diabetes mellitus is treated with a restricted diet, and at times, use of an oral hypoglycemic agent.  The Board acknowledges that the Veteran reported requiring hospitalization one to two times per year for his diabetes mellitus.  While the record includes a November 2009 VA emergency department note, which shows that the Veteran was brought in by ambulance with low blood sugar and was released the same day, there is no objective evidence of record indicating that the Veteran has required periods of hospitalization, let alone frequent, on account of his diabetes mellitus.  As such, the record does not indicate that the Veteran's case presents an exceptional or unusual disability picture sufficient to warrant extraschedular consideration.  

Specifically, there is no indication that the Veteran's diabetes mellitus has resulted in marked interference with employment, or that it has necessitated periods of hospitalization.  On the contrary, the record reflects very limited medical treatment pertaining to the Veteran's diabetes mellitus throughout the course of the appeal, and according to the October 2011 VA examination report, his diabetes would not preclude him from sedentary or physical employment.  As such, the disability picture is reasonably contemplated by the assigned schedular rating, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

V.  Entitlement to an Earlier Effective Date

	Legal Criteria

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); see also 38 C.F.R. § 3.400(b)(2)(i).  Thus, in general, except as otherwise provided, the effective date of an award of compensation based on an original claim for service connection will be the date VA receives the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

However, in cases involving awards of service connection for certain diseases presumed to have been caused by exposure to herbicide agents in the Republic of Vietnam, VA has promulgated special rules to implement orders of a United States District Court following a class action suit in Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I).  See also Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

The effective date regulations in cases involving Nehmer class members, including Vietnam veterans who have disabilities such as ischemic heart disease, are codified at 38 C.F.R. § 3.816.  As pertinent here, if a class member's claim for compensation for a covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award is generally the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2); see also 38 C.F.R. § 3.816(a)(2) (providing that "covered herbicide disease" means a disease for which the Secretary has established a presumption of service connection under the Agent Orange Act of 1991, other than chloracne, as set forth in 38 C.F.R. § 3.309(e)).  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease; or, (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the same herbicide covered disease for which compensation has been awarded.  Id.  Ischemic heart disease (to include CAD) became a presumptive disease under 38 C.F.R. § 3.309(e) on August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010); see also 38 C.F.R. § 3.309(e) (providing that ischemic heart disease includes CAD).  

	Factual Background and Analysis

The Veteran seeks an effective date earlier than November 8, 2011, for the award of service connection for CAD.  As reflected in an October 2014 brief from the Veteran's representative, the Veteran essentially contends that he is entitled to an earlier effective date under the Nehmer provisions set forth at 38 C.F.R. § 3.816.  

December 1997 treatment records from Drs. S and R show that the Veteran reported shortness of breath on exertion and some chest discomfort when breathing in cold air.  An EKG showed no evidence of acute CAD, and a chest X-ray was normal.  The assessments included dyspnea on exertion, exact etiology not clear, but suspect may be on the basis of exercise-induced asthma.  

An April 2000 VA emergency department note indicates that the Veteran presented with episodes of chest pain and shortness of breath.  He denied palpitations or vomiting, and he stated that the pain occurred when he had "bad thoughts."  It was noted that he had been given vasotec for his hypertension.  The Veteran had never been told that he had CAD or panic attacks.  An EKG showed no ST T-wave changes.  The diagnosis was atypical chest pain.  A May 2000 VA emergency department note provides that the Veteran had a syncopal episode for 45 seconds while walking to his car.  He denied any chest pain or skipped beats, and he noted that his "PO" intake had been reduced over the past few days.  He also reported intermittent episodes of shortness of breath that were attributed to panic attacks.  There were no cardiac abnormalities noted on examination, and an EKG showed normal sinus rhythm with non-specific ST-T changes.  The diagnosis was syncopal episode, no evidence of cardiac, possibly secondary to poor "PO" intake.  

A February 2002 internal medicine evaluation for purposes of Social Security Disability benefits indicates that the Veteran had some shortness of breath with exertion.  He denied a history of myocardial infarction, and on physical examination, his heart exhibited normal rate and rhythm, and there was no evidence of murmurs, rubs, or thrills.  

In October 2002, the Veteran filed a claim for service connection for a heart condition, which was denied in a January 2004 rating decision.  The Veteran filed another claim for service connection for a heart condition in October 2005, which was denied in a September 2006 rating decision.  Given his prior claims for service connection for a heart condition, and the fact that he had in-country service in the Republic of Vietnam, in August 2010, the Veteran received a letter informing him that his case qualified for a special review to determine whether retroactive benefits were warranted under Nehmer.  

A VA examiner completed an ischemic heart disease examination report in November 2010.  The examiner gave no diagnosis and provided that there was no documentation in the claims file to support a diagnosis of ischemic heart disease.  

In a June 2011 rating decision, the RO denied entitlement to service connection for ischemic heart disease for purposes of retroactive benefits, as there was no evidence showing an established diagnosis of ischemic heart disease.  

In March 2012, the Veteran submitted a cardiac catheterization report from Cedars-Sinai Medical Center, dated November 8, 2011, in which the Veteran was given a diagnosis of severe native CAD and status post percutaneous coronary intervention.  According to the report, the Veteran was under inpatient services at Cedar-Sinai after reporting chest pain.  He underwent a stress test, which indicated ischemia on the inferior wall, and he was referred for cardiac catheterization and possible interventional treatment for coronary artery disease.  

The Veteran was afforded a VA heart examination in April 2012.  According to the examination report, the Veteran was diagnosed with atherosclerotic cardiovascular disease and CAD in November 2011, when he was evaluated at Cedars-Sinai.  There was no history of myocardial infarction, chronic heart failure, cardiac arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions.  The only procedure noted was the Veteran's percutaneous coronary intervention (angioplasty) at Cedars-Sinai in November 2011.  

In a May 2012 rating decision, the RO granted service connection for CAD, effective November 8, 2011, the date of the Cedars-Sinai cardiac catheterization report showing a diagnosis of CAD.  

Based on a review of the Veteran's contentions and the evidence of record, an effective date prior to November 8, 2011, is not warranted.  

As indicated above, if a Nehmer class member's claim for disability compensation for ischemic heart disease was received by VA between May 3, 1989, and August 31, 2010, the effective date of the award of service connection will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816; 75 Fed. Reg. 53,202 (August 31, 2010) (amending 38 C.F.R. § 3.309(e) to include ischemic heart disease).  Although the Veteran filed claims for service connection for a heart condition in October 2002 and October 2005, there is no indication in the record of a diagnosis of ischemic heart disease (to include CAD) prior to November 8, 2011.  While the Board acknowledges that the record contains some instances of shortness of breath, chest pain, and a syncopal episode prior to November 8, 2011, these symptoms were not attributed to any particular cardiovascular condition, let alone a "covered herbicide disease," such as ischemic heart disease.  In April 2000, it was specifically noted that the Veteran reported no history of CAD, and crucially, the November 2010 examiner found that there was no indication of ischemic heart disease.  As there is no objective evidence indicating a diagnosis of ischemic heart disease/CAD prior to November 8, 2011, there is no earlier date upon which it can be found that the Veteran's disability arose.  See, e.g., McClain, 21 Vet. App. at 320-21 (providing that the existence of a current disability must be shown by competent medical evidence).  Therefore, given that the effective date for an award of service connection under the Nehmer court orders for a covered herbicide disease must be the latter of the date that the claim was received and the date that the disability arose, the earliest date upon which the Veteran can be granted presumptive service connection for CAD is November 8, 2011.  See 38 C.F.R. § 3.816(b)(2), (c)(2).  

For the reasons set forth above, the Board concludes that the record weighs against a finding that an effective date earlier than November 8, 2011, is warranted for the award of service connection for CAD.  Thus, the Veteran's claim must be denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for a skin disorder is denied.  

Entitlement to an initial increased rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to an effective date earlier than November 8, 2011, for coronary artery disease is denied.  


REMAND

Before a decision can be reached on the instant claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

	Service Connection: Hypertension

The Veteran contends that he is entitled to service connection for hypertension on account of his exposure to herbicides during his service in the Republic of Vietnam, or, in the alternative, as secondary to service-connected disabilities.  The Veteran's personnel records indicate service in the Republic of Vietnam, and therefore, exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  

As noted above, in an October 2014 brief, the Veteran's representative asserted that the Veteran's hypertension might have been caused by his exposure to herbicides while serving in the Republic of Vietnam.  To support his contention, the Veteran's representative cited to an article from the American Journal of Industrial Medicine regarding hypertension in Veterans who sprayed herbicides in Vietnam.  In the alternative, the Veteran's representative asserted that the Veteran's hypertension was proximately due to, or aggravated by, his service-connected disabilities, to include PTSD and/or diabetes mellitus.  In support of this contention, the Veteran's representative cited to a medical article from World Psychiatry that discusses a relationship between PTSD and conditions such as hypertension.  The Veteran's representative also cited to an article from informahealthcare.com discussing increased incidences of hypertension in individuals with diabetes mellitus.  In light of this background and the fact that the Veteran has not been afforded a VA hypertension examination, a VA examination that addresses the nature and etiology of the Veteran's hypertension is warranted on remand.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

	Entitlement to a TDIU

As the remanded claim might have a bearing on the issue of entitlement to a TDIU, it is inextricably intertwined with the Veteran's hypertension claim, and the Board will defer consideration of entitlement to a TDIU until it is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

a)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to his active military service, to include his presumed exposure to herbicides.  

In rendering such an opinion, the examiner should consider and address the medical literature cited in the October 2014 brief from the Veteran's representative, noted above, which discusses a link between hypertension and herbicide exposure.  

b)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused OR aggravated by a service-connected disability, to specifically include PTSD and/or diabetes.  

In rendering such an opinions, the examiner should consider and address the medical literature cited in the October 2014 brief from the Veteran's representative, noted above, which discusses associations between PTSD and hypertension, and increased incidences of hypertension in individuals with diabetes mellitus.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If a service-connected disability is found to aggravate the Veteran's hypertension, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


